VICKERY, P. J.
Epitomized Opinion
First Publication of this Opinion
This was an action to recover a real estate .commission. It appeared that Stein was to find a purchaser.of a certain leasehold property owned by Fries on Huron road in the city of Cleveland. It also appeared that one Boehmke had a 99-year lease on the property and that Fries was a subtenant of a portion ,of said property. Stein was to find a purchaser of this sublease at 45 cents per s.quare foot. Stein interested one Klein in the property, who afterwards purchased the 99-year lease direct, and later purchased from Fries his sublease at 27 cents per square foot. When Stein learned of the transaction he presented a claim for Ms commission. In holding that Stein was entitled to his commission, the Court of Appeals held:
1. As the a'gent was employed to procure a purchaser for the remainder of this lease and through the efforts of this agent the matter was brought to the attention of Klein, who subsequently purchased the property, the owner, Fries, reaped the benefit of the agent and was liable for the commission, although the purchase price was less than the amount contained in the original contract.